DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A & C, there being no allowable generic or linking claim. Election was made without traverse of Species B in the reply filed on 10/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a transparent conductive layer" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this is the same as or different from the “transparent conductive layer” recited in lines 3 and 4.  For purposes of compact prosecution this is interpreted to not require it to be the same.
Claims 9-11 are rejected as ultimately depending form claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak (US PGPub 2018/0122883).
Regarding claim 1, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including an active layer (104, para. [0025]) on the substrate, source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E), and a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD), wherein each of the source and drain electrodes of the driving thin-film transistor exposes a respective side surface of the active layer (Fig. 2:  side surfaces of 104 proximate to 108 & 110 remain exposed, i.e. not contacted by the source/drain electrodes).
Regarding claim 2, Beak further discloses in Figs. 1-2, a switching thin-film transistor (TSW, para. [0024]) connected to the driving thin-film transistor (TD, para. [0024]), the switching thin-film transistor including an active layer (154, para. [0024]), a gate electrode (156, para. [0024]), and source and drain electrodes (158 & 160, para. [0024]), 

Regarding claim 8, Beak further discloses in Figs. 1-2, that the gate electrode of each of the switching thin-film transistor (gate 156) and the driving thin- film transistor (gate 106) includes a transparent conductive layer and an opaque conductive layer on the transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b); and 
the organic light-emitting element includes an anode (132, para. [0032]:  anode formed of transparent conductive oxide) that is formed from a transparent conductive layer.
Regarding claim 16, Beak further discloses in Fig. 2, that the portions of the active layer that are directly contacted by the source and drain electrodes are conductive, with a channel region therebetween. (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, and further in view of Liao (US PGPub 2018/0158845).
Regarding claim 3, Beak appears not to explicitly disclose that an entire lower surface of each of the source and drain electrodes of at least one of the driving thin-film transistor and the switching thin-film transistor is in direct contact with the active layer of at least one of the driving thin-film transistor and the switching thin-film transistor (the Examiner has here interpreted “an entire lower surface” of the source and drain electrodes to be the entirety of surfaces substantially facing substrate 101).
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.  These source drain electrodes are formed such that an entire lower surface is in direct contact with the active layer while exposing side surfaces of the active layer (Fig. 2:  side surfaces of 3 are exposed from 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ohmic contact layer of Liao as a source/drain electrode to improve contact resistance between the active layer and source/drain interconnect, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, an entire lower surface of each of the source and drain electrodes of at least one of the driving thin-film transistor and the switching thin-film transistor is in direct contact with the active layer of at least one of the driving thin-film transistor and the switching thin-film transistor.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, and further in view of Park (US PGPub 2008/0018821).
Regarding claim 4, Beak further discloses a scan line (SL, para. [0024]) and a data line (DL, para. [0024]) each connected to the switching thin-film transistor.
Beak appears not to explicitly disclose a planarization layer between the scan line and the data line.
Park discloses in Figs. 4 and 5 and para. [0044-0045], a scan line (102) and a data line (104) respectively connected to a gate and a source/drain of a pixel TFT (130) in a display, with a planarization layer (118) between the scan line and the data line to provide electrical insulation and allow the scan line and data line to cross without shorting (Fig. 4, para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a planarization layer between scan line and the data line as in Park to allow them to cross as similarly seen in Fig. 1 of Beak.  In so doing, there is a planarization layer between the scan line and the data line.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, in view of Park, and further in view of Nam (US PGPub 2017/0345882).
Regarding claim 5, Beak as combined appears not to explicitly disclose a lower pad electrode connected to at least one of the scan line and the data line; and an upper pad electrode connected to the lower pad electrode.
Nam discloses in Fig. 3 and para. [0029-0032], an OLED display including a plurality of pads (150) to supply scan, data, and power lines, each pad comprising a lower pad electrode (154) and an upper pad electrode (156, para. [0032]:  ITO) connected to the lower pad electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pad electrodes as in Nam connected the scan lines and data lines in Park as combined, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a 
Regarding claim 6, Beak as combined therein discloses that upper pad electrode (Nam, 156, para. [0032]:  ITO) and the anode of the organic light-emitting element (Beak, 132, para. [0032]:  anode formed of transparent conductive oxide) are both formed of a transparent conductive oxide.
Beak appear not to explicitly disclose that the upper pad electrode and the anode of the organic light-emitting element are formed of a same material.
Nam further disclose that the anode of an organic light-emitting element is suitably formed of ITO (para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ITO for the anode of an organic light-emitting element, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).  In so doing, the upper pad electrode and the anode of the organic light-emitting element are formed of a same material.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, further in view of Park (US PGPub 2008/0018821) and Liao (US PGPub 2018/0158845).
Regarding claim 9, Beak further discloses a gate insulation film (112, para. [0026]) between the gate electrode of each of the switching thin-film transistor and the driving thin-film transistor and the active layer of each of the switching thin-film transistor and the driving thin-film transistor.  Beak further discloses a storage capacitor (Cst, para. [0022]) including a storage electrode (144, para. [0058]) coupled to the drain of the driving transistor (Fig. 1).
Beak as combined appears not to explicitly disclose a storage electrode overlapping the drain of the switching thin-film transistor, with the gate insulation film interposed therebetween.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a top electrode of a storage capacitor overlapping the drain of the driving TFT with the gate insulation film therebetween, the gate, top storage capacitor electrode, and anode formed simultaneously of the same material, this being a combination of known prior art elements according to known methods yielding predictable results; “and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”.  In so doing, there is a storage electrode overlapping the drain of the switching thin-film transistor, with the gate insulation film interposed therebetween.
Beak as combined appears not to explicitly disclose that the storage electrode overlaps the drain electrode.
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the doped ohmic contact layer of Liao across the drain extension of Beak as combined to improve conductivity between drain portions of the active layer, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known 
Regarding claim 10, Beak as combined therein discloses that the storage electrode is formed from the same transparent conductive layer as the anode (Park, para. [0047] & [0049]).
Regarding claim 11, Beak further discloses a protective film (118, para. [0060]) and a bank (138, para. [0066]) sequentially disposed on the storage electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891